The plaintiff in error, hereinafter called defendant, was convicted in the district court of Garfield county of having the illegal possession of narcotic drugs, and was sentenced to serve a term of three years in the state penitentiary.
The appeal was lodged in this court July 19, 1929. Thereafter defendant gave an appeal bond and was released from confinement. On July 15, 1930, the state filed a motion to dismiss the appeal, setting out that, since the appeal was lodged in this court, defendant has been convicted of a felony in the state of Missouri and sentenced to serve a term of two years in the state penitentiary of that state.
It is well settled by many decisions of this court that an appeal will not be considered where the defendant is a fugitive or beyond the jurisdiction of the court where he cannot be made to respond to any judgment or order which may be made in the case.
The case is dismissed.
DAVENPORT, J., concurs. CHAPPELL, J., absent, not participating.